Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email with applicant’s representative Scott Paul (42,984) on Tuesday, March 30th, 2020.

The application has been amended as follows: 

21. (Currently Amended) A computer-implemented method of obtaining form data from an electronic form, comprising:
extracting a XForm model, specifying a flow-based layout of the form, from the form, wherein the flow-based layout of the form specifies an order of data instances and an order of abstract user interface controls;
transforming a control, within the XForm model, into a textual representation of the control;
sending, using an instant messaging system and within a message, the textual representation of the control to a client messaging system;

validating, with regard to the control, the received form data; and
storing, upon the received form data being validated, the received form data.

22. (Previously Presented) The method of claim 21, further comprising: 
	sending, using the instant messaging system, a further message to the client messaging system upon determining that previously-received form data is invalid.

23. (Previously Presented) The method of claim 21, further comprising:
	generating, responsive to determining that form data for the entire form is not complete, a textual representation of a next control within the XForm model; and
	sending, using the instant messaging system and within a subsequent message, the textual representation of the next control.

24. (Previously Presented) The method of claim 21, further comprising:
	establishing, using the instant message system, a real-time communication session with the client messaging system.

25. (Previously Presented) The method of claim 21, further comprising:
identifying a constraint of the control;
generating a textual representation of the constraint; and


26. (Previously Presented) The method of claim 21, further comprising:
	generating an image of at least a portion of the electronic form; and
sending, using the instant messaging system, the image to the client messaging system.

27. (Previously Presented) The method of claim 21, further comprising:
	identifying a host language of the electronic form that visually renders the control; and
selecting, based upon the host language, a user interface control interpretation module for processing the control from a plurality of user interface control interpretation modules.

28. (Currently Amended) A computer hardware system configured to obtain form data from an electronic form, comprising:
	at least one hardware processor configured to initiate the following executable operations:
extracting a XForm model, specifying a flow-based layout of the form, from the form, wherein the flow-based layout of the form specifies an order of data instances and an order of abstract user interface controls;
transforming a control, within the XForm model, into a textual representation of the control;

receiving, using the instant messaging system, a response message including form data from the client messaging system;
validating, with regard to the control, the received form data; and 
storing, upon the received form data being validated, the received form data.

29. (Previously Presented) The system of claim 28, wherein the at least one hardware processor is further configured to initiate the following executable operation:
	sending, using the instant messaging system, a further message to the client messaging system upon determining that previously-received form data is invalid.

30. (Previously Presented) The system of claim 28, wherein the at least one hardware processor is further configured to initiate the following executable operations:
generating, responsive to determining that form data for the entire form is not complete, a textual representation of a next control within the XForm model; and
	sending, using the instant messaging system and within a subsequent message, the textual representation of the next control.

31. (Previously Presented) The system of claim 28, wherein the at least one hardware processor is further configured to initiate the following executable operation:


32. (Previously Presented) The system of claim 28, wherein the at least one hardware processor is further configured to initiate the following executable operations:
identifying a constraint of the control;
generating a textual representation of the constraint; and
sending, using the instant messaging system, the textual representation of the constraint to the client messaging system.

33. (Previously Presented) The system of claim 28, wherein the at least one hardware processor is further configured to initiate the following executable operations:
	generating an image of at least a portion of the electronic form; and
sending, using the instant messaging system, the image to the client messaging system.

34. (Previously Presented) The system of claim 28, wherein the at least one hardware processor is further configured to initiate the following executable operations:
	identifying a host language of the electronic form that visually renders the control; and
selecting, based upon the host language, a user interface control interpretation module for processing the control from a plurality of user interface control interpretation modules.

35. (Currently Amended) A computer program product, comprising:

	the computer-usable program code, which when executed by a computer hardware system, causes the computer hardware system to perform:
extracting a XForm model, specifying a flow-based layout of the form, from the form, wherein the flow-based layout of the form specifies an order of data instances and an order of abstract user interface controls;
transforming a control, within the XForm model, into a textual representation of the control;
sending, using an instant messaging system and within a message, the textual representation of the control to a client messaging system;
receiving, using the instant messaging system, a response message including form data from the client messaging system;
validating, with regard to the control, the received form data; and 
storing, upon the received form data being validated, the received form data.

36. (Previously Presented) The computer program product of claim 35, wherein the computer-usable program code further causes the computer hardware system to perform:
	sending, using the instant messaging system, a further message to the client messaging system upon determining that previously-received form data is invalid.

37. (Previously Presented) The computer program product of claim 35, wherein the computer-usable program code further causes the computer hardware system to perform:

	sending, using the instant messaging system and within a subsequent message, the textual representation of the next control.

38. (Previously Presented) The computer program product of claim 35, wherein the computer-usable program code further causes the computer hardware system to perform:
establishing, using the instant message system, a real-time communication session with the client messaging system.

39. (Previously Presented) The computer program product of claim 35, wherein the computer-usable program code further causes the computer hardware system to perform:
identifying a constraint of the control;
generating a textual representation of the constraint; and
sending, using the instant messaging system, the textual representation of the constraint to the client messaging system.

40. (Previously Presented) The computer program product of claim 35, wherein the computer-usable program code further causes the computer hardware system to perform:
identifying a host language of the electronic form that visually renders the control; and
selecting, based upon the host language, a user interface control interpretation module for processing the control from a plurality of user interface control interpretation modules.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After a comprehensive and reasonable search of the prior art, no reference or obvious combination of references could be found covering the subject matter of independent claims 21, 28, and 35.  More specifically, unique element(s) found within the claim language included elements directed to: extracting XForm model data out of an electronic form, wherein the XForm model data further specifies the flow and order of various data instances as well as the user controls.  The various extracted controls are further converted into a textual representation and can be sent within a message via an instant messaging system.  The received controls can be validated and stored.  For at least these reasons, claims 21-40 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:30 am - 3:00 pm (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.Y/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455